IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00087-CR

                            EX PARTE JOE DEE HALL



                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 36,468


                           MEMORANDUM OPINION


       Joe Dee Hall appeals from an order entered reducing his bail bond for eleven

counts of aggravated sexual assault of a child under 14 and one count of indecency of a

child from $100,000 per offense for a total of $1.2 million to a total of $600,000. Hall

complains that the trial court abused its discretion by not reducing his bail bond to

either a personal recognizance bond or a more reasonable amount. Because we find no

abuse of discretion, we affirm the judgment of the trial court.

Applicable Law

       Generally, a writ applicant has the burden of proving the facts which would

entitle the applicant to relief. Ex parte Kimes, 872 S.W.2d 700, 703 (Tex. Crim. App.

1993). The same holds true for an applicant in a bail reduction proceeding. See Ex parte
Charlesworth, 600 S.W.2d 316, 317 (Tex. Crim. App. 1980); Ex parte Plumb, 595 S.W.2d
544, 546 (Tex. Crim. App. 1980). We review a trial court’s decision in a bail bond

reduction proceeding for an abuse of discretion. Holliman v. State, 485 S.W.2d 912, 914

(Tex. Crim. App. 1972). To determine whether a trial court abused its discretion, we

must decide whether the trial court acted without reference to any guiding rules or

principles; in other words, we must decide whether the act was arbitrary or

unreasonable. Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990). Merely

because a trial court may decide a matter within its discretion in a different manner

than an appellate court would in a similar circumstance does not demonstrate that an

abuse of discretion has occurred. Id.

Factors in Determining the Amount of Bail

        In determining whether an abuse of discretion has occurred, we are guided by

Article 17.15 as to the rules for fixing bail. Ex parte Pemberton, 577 S.W.2d 266, 267 (Tex.

Crim. App. 1979). Article 17.15 provides:

        The amount of bail to be required in any case is to be regulated by the
        court, judge, magistrate or officer taking the bail; they are to be governed
        in the exercise of this discretion by the Constitution and by the following
        rules:

        1. The bail shall be sufficiently high to give reasonable assurance that the
        undertaking will be complied with.

        2. The power to require bail is not to be so used as to make it an
        instrument of oppression.

        3. The nature of the offense and the circumstances under which it was
        committed are to be considered.



Ex parte Hall                                                                          Page 2
        4. The ability to make bail is to be regarded, and proof may be taken upon
        this point.

        5. The future safety of a victim of the alleged offense and the community
        shall be considered.

TEX. CODE CRIM. PROC. ANN. art. 17.15 (West 2005).

        The nature of the offense and the circumstances under which it was purportedly

committed are to be considered and this necessarily involves the possible punishment

permitted by law. Holliman v. State, 485 S.W.2d at 914. Also, while Hall’s indigency is a

circumstance to be considered, it is neither a controlling circumstance nor the sole

criterion in determining the amount of bail. Ex parte Vasquez, 558 S.W.2d 477, 480 (Tex.

Crim. App. 1977). Other factors to be considered in determining the amount of bail, as

interpreted previously by this Court, include: family and community ties, work history,

length of residence in the county, prior criminal record, conformity with conditions of

prior bail, and any aggravating circumstances of the offense. Ex parte Davis, 147 S.W.3d
546, 548 (Tex. App.—Waco 2004, no pet.); see Ex parte Rubac, 611 S.W.2d 848 (Tex. Crim.

App. 1981).

        When the nature of the offenses is serious and involves aggravating factors, a

lengthy prison sentence following a conviction for those offenses is probable. Ex parte

Scott, 122 S.W.3d 866, 869 (Tex. App.—Fort Worth 2003, no pet.). Therefore, a pretrial

bail bond must be set sufficiently high to secure the presence of the accused at trial

because the accused’s reaction to the prospect of a lengthy sentence might be to not

appear. Id.


Ex parte Hall                                                                        Page 3
The Evidence

        During the hearing, several witnesses testified that Hall was self-employed as a

contractor prior to Hall’s arrest in the summer of 2010 and would have work available,

at least on a part-time basis, immediately upon his release from jail. Housing would be

available to Hall with an aunt of his ex-wife’s. Hall was shown to have ties to the

community through his children who reside in Hubbard and his long-time residency in

Hill County. None of his witnesses believed that he would be a flight risk or a danger

to the public if released, although one acknowledged that the likelihood of Hall

encountering the alleged victim was high since they would reside in the same small

community.

        Hall has two prior convictions. The first was for burglary in 1997 and the second

was for assault in 2007, for which he was still on community supervision when he

allegedly committed the offenses at issue herein. A bail bondsman testified that he has

posted bail for Hall previously and had no problems regarding Hall keeping in contact

or attending court proceedings. The bondsman indicated that there were no family

members or other persons who could contribute to the posting of bail, and that his fee

would be ten percent of any bail bond amount required.

        Hall testified that he had no assets other than a few clothing items because his

wife had sold all of his property, taken the money, and filed for divorce. Hall indicated

that he would comply with any terms of bail set by the trial court, including wearing an

ankle monitor at his expense.




Ex parte Hall                                                                      Page 4
        Upon the State’s request, the trial court took judicial notice of the testimony from

a previous habeas corpus hearing during which there was testimony given from the

alleged victim’s mother and the victim coordinator; however, no reporter’s record was

provided of this hearing. Hall did not request that the reporter’s record from the

previous hearing be included in the record for purposes of this appeal.

        The trial court granted Hall’s requested reduction in part and included certain

terms and conditions of bail for Hall. Neither party requested, nor did the trial court

make findings of fact or conclusions of law.

        Based on the record before us, we are unable to fully ascertain the facts

considered by the trial court in determining the amount of bail. See Ex parte Kimes, 872
S.W.2d 700, 703 (Tex. Crim. App. 1993) (burden is on the writ applicant to ensure that a

sufficient record is presented to show error requiring reversal.).         The indictment

indicates that there are eleven separate counts of aggravated sexual assault of a child,

which are first degree felonies. TEX. PEN. CODE ANN. § 22.021(e) (West Supp. 2010).

Aggravated sexual assault of a child under the age of fourteen is a very serious offense,

and Hall could be facing a significant sentence if convicted. Hall was on probation for

another offense when he allegedly committed the instant offenses. While Hall’s ties to

the community, employment history, bail history, and employability are factors in favor

of a reduced bail, without the record of the prior hearing, we cannot say that the trial




Ex parte Hall                                                                         Page 5
court abused its discretion by reducing his bail only to $50,000 per offense. 1                      We

overrule issue one.

Conclusion

        Having found no abuse of discretion, we affirm the judgment of the trial court.



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 15, 2011
Do not publish
[CR25]




1 Hall complains that he is really only charged with four offenses because they allege different manners
and means of committing one offense. However, he did not raise this complaint before the trial court.
TEX. R. APP. P. 33.1(a). Thus, this complaint is waived and we do not reach the issue of the propriety of
raising this complaint in a habeas corpus proceeding.

Ex parte Hall                                                                                     Page 6